 AIRCRAFT AND HELICOPTER LEASING AND SALES. INC.Aircraft and Helicopter Leasing and Sales, Inc.andStephen H.Crowe. Case 31-CA-3587February 28, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 19, 1973, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and also filed a motionrequesting that the decision of the California Unem-ployment Insurance Appeals Board be received forconsideration. IPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2In adopting the findings and conclusions of theAdministrative Law Judge, we find the contention ofRespondent that Crowe and Fournier quit lacking inmerit and not supported by the record.Respondent, admittedly, was never told by theemployees that they were going to "quit" if they didnot get their pay increases, but rather that theywould "walk out" if their demands were not met.Further, when James informed Lam that he thoughtthat Crowse, Fournier, and Crowe would walk outbut not the other two employees, Lam instructedJames to have final checks prepared for the threeemployees who James anticipated would walk out.Although Respondent contends that it believedthat the employees meant that they would quit iftheir demands were not met, such a belief had nobasis either in what the employees had told James orin any actions of the employees. Further, such abelief on the part of the Respondent would not alterthe protected nature of the employees' actions, whenthe employees in fact did not intend to quit, but onlytoput pressure on Respondent to meet theirdemands by walking out.The preparation of the employees' final checkswith the word "terminated" on them, plus theconversations between Lam and both Crowe andFournier, following their termination, in which Lamstated that he did not like being given an ultimatumand that the employees had given him no choice,leads us to the belief that Respondent discharged the275three employees before they had a chance to carryout their threat to walk out.Based on the foregoing and the other findings oftheAdministrative Law Judge, we find that thedischarges of Crowse, Crowe, and Fournier were inviolation of Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that Respondent, Aircraft and Heli-copter Leasing and Sales, Inc., Sun Valley, Califor-nia, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.IIn the absenceof oppositionto this motion,we are accepting thedocument presentedHowever, ourdecision in this case has not beeninfluencedby theinformation contained therein2Member Kennedywould not find that Respondent dischargedFournierAccordingto theAdministrative Law Judge's finding whenFournier askedServiceManager James ifthe employeeswere going to.receive a raise,James answered in the negativeThereupon Fournier said"That's it. I am through. I'll get mytool box and leave "Ifwordsmeananything, thiswas a declaration that the speaker wasquittingThismeaning was emphasized by his statement that he was goingto remove his toolbox.AlthoughRespondentmay haveintended todischargeFournier, itnever had the opportunityto act upon that intent Inthe vernacular,Fournier beatthe gun by quitting.Although not controlling,it is significant thatthe California UnemploymentInsuranceAppeals Boardruled that Fournierhad quit his employment and denied him unemploy-ment insurance benefits.Except as to Fournier,Member Kennedy wouldadoptthe Administrative Law Judge'sDecision.Members Fanning and Penello, unlike Member Kennedy,do not believethat the languageused by Fournierto James onFebruary9 merits a findingthatFournier voluntarilyquit.Whileunder different circumstances, suchlanguagemay beevidenceof a voluntarytermination of anemployee, suchisnot the case herein.Before entering James' office,Fournier was awarethatCrowse, who hadweakened in his resolve tostaywiththe otheremployeesin their endeavor,had received his check when he went in to talkto JamesThusthe language used by Fournier is such as mightbe used byanyonewho expected similar treatment for engagingin concerted activityand affords no basis for our treating Fournier differently from thoseemployeeswith whom he had beenconcertedlyacting.DECISIONSTATEMENT OF THE CASERICHARD J.BoycE,Administrative Law Judge:This casewas teed before me in Los Angeles,California,on June 4and 5,1973. The charge was filed February14, 1973, byStephen H. Crowe,an individual,and was amended March28.1The complaint issued April 13, alleging that Aircraftand Helicopter Leasing and Sales, Inc. (herein calledRespondent),had violated Section 8(a)(1) of the NationalLaborRelations Act, as amended.IssuesThe issues are whether Respondent discharged itsemployees, Stephen H. Crowe, Dan Crowse, and J. C.iAll dates are 1973209 NLRB No. 43 276DECISIONSOF NATIONALLABOR RELATIONS BOARDFournier, on or about February 9, 1973, because of theirengagement in protected, concerted activities, therebyviolating Section 8(a)(1) of the Act.The parties were given full opportunity at the trial toparticipate, to introduce relevant evidence, to examine andcross-examine witnesses, and to argue orally. Both Respon-dent and the General Counsel waived briefs.Upon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS ON FAC'rI.ITIE]BUSINESS OF RESPONDENTRespondent is a California corporation engaged at SunValley. California, in the business of rebuilding, maintain-ing,selling,and leasing helicopters.During the yearpreceding issuance of the complaint, Respondent realizedrevenues exceeding $50.000 from the shipment of goodsfrom its Sun Valley location directly to customers outsideCalifornia.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.it.THE ALLEGED UNFAIR LABOR PRACTICESWhile there are the inevitable minor discrepancies intestimony, the fundamental facts are not in dispute.On Monday, February 5, pursuant to an earlier agree-ment among themselves, five of Respondent's mechan-ics-the three in question, plus Royal Wiley and GeorgeZuniga-confronted Jessie James, Respondent's servicemanager, with demands for increased base pay, cost-of-livingpay increases, and company-provided uniforms.Alleged dischargee Crowe was the employees' principalspokesman. Crowe told James that the employees wouldwalk out if their demands were not met. James answeredthat he would discuss the demands with George Lam,Respondent's president, and report back. The employeeswere not represented by a union.That evening, the five employees met at a restaurant nearthe plant, decided that Friday evening, February 9, wouldbe the deadline for favorable company action on theirdemands, and repeated an earlier vow to walk out if theirdemands were not met or if any of them should sufferrecrimination because of them. James meanwhile toldPresident Lam of the demands and the walkout threat,specifying to Lam that he thought the three allegeddischargees would walk out, but that Wiley and Zumgawould not. Lam and James did not then decide on a courseof action.On Wednesday, February 7, Crowe and/or allegeddischargee Fournier asked James if anything had beendecided. James replied in the negative, prompting Croweor Fournier to advise him of the Friday deadline. Jamesthen met with Lam again. Lam this time authorized JamestoofferCrowe a raise-$25 per month immediately,another $25 in 30 days-but not the other employees.On Friday, February 9, at or about lunchtime, Jamesand Lam met once more. James restated his belief thatCrowe, Crowse, and Fournier would walk out-he used theterm "walk out," not "quit"-if the demands were not met,but that Wiley and Zuniga would not. The two decided atthat time, because Crowse had been less than a modelemployee anyway, to "let Dan go." 2 Lam also instructedJames to have the bookkeeper prepare final checks for allthree alleged dischargees, but not Wiley and Zuniga. Thispromptly was done, although the regular payday was aweek away. Finally, Lam andJamesdecided that theywould talk to the employees singly about their demands,but not as a group.Toward the close of business, February 9, Crowe askedJames if a' decision had been reached. James replied thatone had, to which Crowe said the employees wished tomeet with Lam about it. James answered that neither Lamnor he would meet with the employees other than singly.Crowe took this information to the other employees, who,after some soul searching, decided to meet with James onhis terms, i.e., singly. Crowse and Wiley indicated to theothers at this time that they were weakening in their resolveto stay with the group.Crowse was the first to meet with James. Upon enteringJames' office, he said that he had changed his mind andwould like to stay if he had not already jeopardized his jobby joining in the protest. James, referring to Crowse'sshortcomings as an employee, said that Respondent couldnot keep him on the payroll. He then gave Crowse his finalpaycheck, the stub of which had the word "terminated" onit.Crowse asked James, before leaving, if the employees'recent activities to improve conditions were a factor in thisdecision. James replied that they were.Fournier succeeded Crowse in James' office. He asked,upon entering, if the employees were going to receiveraises. Jamessaid no, prompting Fournier to state: "That'sit.Iam through. I'll get my tool box and leave." Jamesthen gave him his final check, which also had "terminated"written on the stub.Crowe also met with James. James offered him a raise inaccordancewith the earlier authorization from Lam.Crowe, after excusing himself briefly to consult with theother employees, declined the offer, saying that he couldnot stay and accept a raise when the others would getnone-"I have got to leave with them." As Crowe turnedto leave, James said, "Steve, you might as well take yourcheckwith you," handing him his final check, with"terminated" on the stub. Crowe asked, in the momentbefore the import of this gesture had soaked in, "What'sthis for?"Wiley and Zuniga met singly with James as well. Wileytold James that, because of family considerations, he wasgoing to abandon the group and stay on the job. Hisemployment since has continued unabated. James askedZuniga if he was "staying with me or are you going to walkout?" adding, "Well, George, I didn't expect you to go outwith these men," and telling him that he had until thefollowing Monday to make up his mind. Zuniga replied, "Imust leave with the other fellows. . . . I leave the work just2Respondent had been seeking a replacement for Crowse for severaldays, but as yet had found none. AIRCRAFT AND HELICOPTER LEASING AND SALES, INC.to back up my companions." Zuniga did not appear forwork thereafter, eventually receiving a final check with"terminated" on the stub.The next day, February 10, Crowe and Fournierseparately telephoned President Lam to wish him well on acoming trip to Europe. Both conversations turned tohappenings of the previous day, Crowe and Fournierstating in effect that they had entered into a pact with theother employees and were honorbound to stay by theirword. To Crowe, Lam said, "I don't like being delivered anultimatum, because I am bullheaded"; and to Fournier,"You did deliver us an ultimatum and we had no choice."Lam volunteered to both that he would be willing to talk toeach about returning to work. 3 Such conversations neverensued.James testified that none of the employees, at any timebefore the employees in question received their finalchecks,used the term "quit"-as opposed to "walkout"-when discussing the action they would take shouldtheir demands not be met. James further testified, however,as did Lam, that he considered the terms to be interchange-able, both meaning a severance of employment.AnalysisThe General Counsel contends that the employees'concerted demands for higher pay and work clothes,backed by a walkout threat, were protected activities; thatCrowe, Crowse, and Fournier resultantly were fired onFebruary 9; and that Respondent thereby violated Section8(a)(1).Respondent does not seriously dispute the protect-edness of the employees' activities, instead arguing that theemployees in question voluntarily quit their jobs uponRespondent's refusal to accede to their demands.I find that the employees' pay and clothing demands,coupled with the walkout threat, indeed, were protectedactivities. E.g.,N.L. R. B. v. Washington Aluminum Co.,370U.S. 9 (1962). I further find, in agreement with the GeneralCounsel, that Crowe, Crowse, and Fournier resultantlywere discharged.That Crowse quit is not fairly arguable. Lam admittedthat the decision was made earlier in the day to let him go;and Crowse was told by James that he could not beretained even though he just before stated his desire to stayon the job and abandon the employees' protected cause.Nor would it be arguable that Crowse was fired for inferiorwork performance rather than his involvement in thatcause, given the context and timing of Respondent's actionagainst him and James' contemporaneous admission tohim that the employees' protest activities were a precipitat-ing element.The situations of Crowe and Fournier are less clearcutthan that of Crowse only in that James, rather than finngthem outright, did so when they stated an intent to leaveupon James' telling them that Respondent would not meetthe employees' concerted demands. Their reference to3Neither Crowe nor Fournier could recall any mention by Lam of apossibility of their returning to work I credit Lam's testimonythatmentionwas made, because of the,sureness of his recall of these conversations, hismanifest probity, and -ny'farlure to see anything particularly self-serving inhis so testifying.4In the event no ev.ceptions are filed as provided by Section 102.46 of277leavingmay have impartedan illusionof sorts that theywere quitting their jobs. But neither that nor their actionsotherwise conflict with their having had nothing more inmind than conventional strike-type activity; and I find thatthey-in their unschooled way--contemplated just andonly that.UnionCamp Corporation,194NLRB 933;ScientificGlass Apparatus Co.,150NLRB 29, 36-38;Nemec Combustion Engineers,100 NLRB 1118. James'expeditious tender of their final checks, with "terminated"on the stubs, unlawfully abortedimplementation.Having found that Respondent discharged Crowe,Crowse, and Fournier for engaging in protected, concertedactivities, I further find that it in each instance violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAWI.By discharging Crowe, Crowse, and Fournier asfound herein, Respondent engaged in unfair labor prac-ticeswithin the meaning of Section 8(axl) of the Act.2.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.REMEDYTo effectuate the policies of the Act, it is recommendedthatRespondent be ordered to cease and desist from theunfair labor practices found, and from in any othermanner interferingwith,restraining,or coercing itsemployees.Affirmatively,itisrecommended that Respondent beordered to offer Stephen H. Crowe, Dan Crowse, and J. C.Fournier immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges; and to make themwhole for any loss of earnings and other benefits sufferedbecause of Respondent's unlawful discharges of them.Their losses of earnings shall be computed as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716, and F. W.Woolworth Company,90 NLRB 289.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER4Respondent, Aircraft and Helicopter Leasing and Sales,Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Discharging its employees for engaging in protectedconcerted activities.(b) In any like or related manner interfering with,restraining or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.theRules and Regulations of the NationalLaborRelations Board, thefindings,conclusionsand Orderherein shall, as provided in Section 102.48of theRules and Regulations,be adoptedby theBoard and become itsfindings,conclusions,and Order,and all objections thereto shallbe deemedwaived for all purposes. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Stephen H. Crowe, Dan Crowse, and J. C.Fournier immediate and full reinstatement to their formeror substantially equivalent positions without prejudice toany seniority or rights and privileges previously enjoyedand make them whole for any loss of pay suffered as aresult of their discharge by Respondent in the manner setforth above under the section entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents for examination and copying all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto analyze the amount of backpay due under the terms ofthis recommended Order.(c) Post in conspicuous places at the Company's place ofbusiness at Sun Valley, California, including all placeswhere notices to employees are customarily posted, copiesof the attached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional Director forRegion 31, after being duly signed by Respondent'srepresentative shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced or covered by any othermaterial.(d)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of receipt of thisOrder, what steps Respondent has taken to complyherewith.5 In the eventthat the Board's Orderis enforcedby a judgment of aUnited States Court of Appeals, the wordsin the noticereading "PostedPursuantto a Judgment of the United States Court of AppealsEnforcing anOrder of the National Labor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe trial held in Los Angeles, California, on June 4 and 5,1973, in which we participated and had a chance to giveevidence, resulted in a decision that we had committedcertain unfair labor practices in violation of Section 8(a)(1)of the National LaborRelationsAct, as amended, and thisnotice is posted pursuant to that decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form,join,or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL immediately offer to reinstate Stephen H.Crowe, Dan Crowse, and J. C. Fournier, to their formeror substantially equivalent jobs without prejudice totheir seniority and other privileges; and we will pay tothem anymoney lost as a result of their discharges,with interest at 6 percent.WE WILL NOT discharge or otherwise discriminateagainst employees who take part in protected concertedactivities.DatedByAIRCRAFT AND HELICOPTERLEASING AND SALES, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Building, Room 12100, 11000 Wilshire BoulevardLos Angeles, California 90024, Telephone 213-824-7357.